     Case 2:17-cv-00879-JCM-BNW Document 53 Filed 06/05/20 Page 1 of 2



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                    ***

9     ERNEST JORD GUARDADO                                    Case No. 2:17-CV-00879-JCM (BNW)
10                                           Plaintiff,                      ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                          Defendants.
13

14

15          Presently before the court is Tara Carpenter, James Dzurenda, Bruce Harkreader, and

16   William Sandie’s (collectively “defendants”) motion for extension of time to file a motion for

17   summary judgment. (ECF No. 49). Ernest Jord Guardado (“plaintiff”) filed a response (ECF No.

18   51).

19          Defendants represent that the COVID-19 crisis warrants a 90-day extension of time to file

20   a dispositive motion. (ECF No. 49 at 2). As a result of COVID-19, defendants’ counsel “is

21   working remotely and has limited access to documents and resources,” thus limiting his ability to

22   prepare a dispositive motion. Id. Further, defendants note that plaintiff’s motion for order

23   compelling discovery (ECF No. 46) is pending before the court. (ECF No. 49 at 2). A hearing on

24   that motion is set for June 24, 2020. (ECF No. 47).

25          Plaintiff does not oppose defendants’ motion “in its entirety,” but instead notes that the

26   COVID-19 pandemic has limited his access to the law library and other resources. (ECF No. 51).

27   Plaintiff argues that COVID-19’s impact on his ability to litigate this case is more significant than

28                                                        1
     Case 2:17-cv-00879-JCM-BNW Document 53 Filed 06/05/20 Page 2 of 2



1
     the burden is places on defendants’ counsel. Id. at 2. As a result, plaintiff believes that a 30-day
2
     extension is more appropriate. Id.
3
            The court grants defendants’ motion in full and extends the dispositive motion deadline by
4
     90 days for both parties’ benefit. If plaintiff cannot access the law library and is on 23-hour-a-day
5
     lockdown, he will be unable to prepare a response to any dispositive motions defendants may file.
6
            Accordingly,
7
            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
8
     extend time (ECF No. 49) be, and the same hereby is, GRANTED.
9
            IT IS FURTHER ORDERED that the parties shall file dispositive motions on or before
10
     Monday, September 7, 2020.
11
            DATED June 5, 2020.
12
                                                           ____________________________________
13                                                         UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                                    2
